CONCURRENT OPINION DELIVERED BY
MR. JUSTICE WOLE.
I am in accord with the main conclusion of the court, namely that the judgment ought to be reversed and I desire to state the reasons for my concurring opinion. It seems clear to me from the words of the complaint, namely:
“That on the 13th of June, 1905, the said Benito Texidor transferred and sold for a good and valuable - consideration all his rights, title and interest in the mortgage property aforesaid, to the plaintiffs, Benjamin J. Horton and Frederick L. Cornwell, the last two named being now the owners in fee of the aforesaid mortgaged property;”
that the complainants, Benito Texidor and Elvira Pulido, his wife, have parted with all title in the property, and that they were unnecessary parties.
However, as pointed out in the opinion of the court, no objection on this ground was made in the court below, and the fact of Mrs. Pulido and her husband being made parties can work the defendant no harm. At the hearing in this court and in the briefs of the parties it was assumed that the parties essentially interested were the complainants, Horton and Cornwell. The question then arises, can such complainants recover ? The evidence taken at the trial shows that they acquired the property agreeing to pay the debts of the complainant Texidor. Under these circumstances the general current of American authorities is to the effect that the purchaser of an equity redemption cannot set up usury in the mortgage. (See case of Matthews v. Ormerd, 140 Cal., 578, and cases cited on page 581.)
However, the decision of the Supreme Court in the case of Lloyd v. Scott, cited in the opinion of the court herein, never having been reversed would be an authority for us. *192Furthermore, tlie construction put upon similar interest statutes in the States which prevents the alienee of property from setting up usury is dependent upon certain principles of equity which have never been applied in Porto Eico, and the application of which, in the face of the special statute, has not been confided to the courts of Porto Eico. The policy of the law having been determined by the legislature, the interpretation of the statute is as contended for in the opinion of the court, and in accordance with the principles laid down in the first chapter of the Civil Code.
I do not agree with the court in regard to several matters of evidence. But for the question of usury I do not think the consideration of the contract could have been inquired into. Furthermore the court below, in my opinion, did not err in refusing to allow Texidor to use the memorandum made by him. No proper foundation was laid for the reading of the memorandum. However, although these questions were both decided against the plaintiffs below, there is enough in the record to show the usurious character of the contract, and the judgment should have been reversed and entered in favor of the appellants.